 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify you that:WE WILLNOT encourage or discourage membership in, or activities onbehalf of, Amalgamated Local 453,InternationalUnion, United Automobile,Aircraft and AgriculturalImplement Workersof America, AFL-CIO, or anyother labororganization of our employees,by reducingthe seniority of anyof our employeesfor reasons of race or color pursuantto therequest ofsaid union,or in any other manner discriminating against our employees inregard to their hireor tenure of employment,or anyterm or condition ofemployment,except tothe extentpermitted by Section8(a)(3) ofthe Act.WE WILL NOTin anylike orrelatedmanner interferewith,restrain, orcoerce our employees in the exercise of their rights guaranteedby Section 7of theAct, exceptto the extent that such rightsmay be affectedby an agree-ment requiring membership in a labor organization as a conditionof employ-ment as authorized in Section8(a) (3) of the Act.WE WILLrestoreHugh McRoberts, Kenneth Morr, Art Cellini, AlbertPompa, Edward Nowak, and William Faber to theposition on our seniorityroster occupied by them- prior to December 7, 1962, or to suchother positionto which each of them maybe entitled,together with all the rights pertainingto that position.MAREMONT CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any othermaterial.Employees may communicatedirectlywiththe Board'sRegionalOffice, 176West Adams Street,Chicago,Illinois,TelephoneNo. Central6-9660,if they haveany question concerning this notice or compliance with its provisions.Leed's Shoe Store,Valley Fair, Inc.; Edison Brothers Stores,Inc.andRetail Store Employees Union,Local 428, RetailClerks International Association,AFL-CIO.Case No. 2O-CA-2847.November 6, 1964DECISION AND ORDEROn June 22, 1964, Trial Examiner Howard Myers issued his Deci-sionin the above-entitled proceeding, finding that Respondents hadengaged inand were engaging in certain unfair labor practices andrecommending that theycease anddesist therefrom and take certainaffirmative action, as set forth in the attached Decision. Respondentsfiled exceptions to the Trial Examiner's Decision and supportingbriefs, and General Counsel filed an answering brief.-Pursuant to the provisions of Section 3 (b) of the National Labor,Relations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCullochand Mem-bersFanning and Jenkins].149 NLRB No. 52. LEED'S SHOE STORE,VALLEY FAIR, INC., ETC.501The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuantto Section 10(c) of the National Labor Relations Act,as amended,the Board adopts, as its Order, the Orderrecommendedby the Trial Examiner and orders that Respondents, Leed's ShoeStore, Valley Fair, Inc. ; Edison Brothers Stores, Inc., theirofficers,agents, successors, and assigns, shall take the action set forth in theTrialExaminer'sRecommended Order.'1The address of the Regional Office stated in the Appendix attached to the TrialExaminer'sDecision is amended to read: "450 Golden Gate Avenue, San Francisco,California,Telephone No 556-3197 "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpona charge dulyfiled on September 12, 1963, andupon an amended chargeduly filed on January 24, 1964, byRetail Store EmployeesUnion, Local 428,RetailClerksInternationalAssociation,AFL-CIO, hereincalledtheUnion, theGeneral Counsel of the National LaborRelations Board, herein called the GeneralCounsell and the Board,through the Regional Director for Region 20 (SanFrancisco,California),issued an amended complaint2dated January27, 1964,against Leed's Shoe Store,Valley FairInc., herein calledValleyFair, and againstEdison Brothers Stores, Inc., herein called Edison,alleging that Respondent 3 hasengaged inand is engaging in unfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and(1) and Section 2(6) and(7) of theNationalLaborRelationsAct, as amendedfrom time to time, 61 Stat. 136, herein calledthe Act.Copies ofthe charges,complaints;and notices of hearing were duly servedupon Respondent and copies of the complaints and notices of hearing thereonwereduly serveduponthe Union.More specifically,the amended complaint alleges that Respondent since on orabout August 27, 1963, (1) has failed and refused to bargain collectively withtheUnion althoughtheUnionthen was, and at all times since has been, theduly designated and selected collective-bargaining representative of Respondent'semployees in a certain appropriate unit; and(2) by certain acts and conductof certain named individuals,who admittedlywere then,and at all times materialhave been,supervisors within the meaning ofthe Act,4 interferedwith, restrained,and coerced its emloyees in the exercise of the rights guaranteed in Section 7 ofthe Act.On February 4, 1964,Respondentduly filedan answer denying the commissionof the unfair labor practices alleged.Pursuant to due notice,a hearing was held at. San Jose,California,betweenFebruary 4 and 24, 1964, before TrialExaminer Howard Myers.All parties wererepresentedby counseland participated in the hearing.Full and complete oppor-1This term specifically includes counsel for the General Counsel appearing at thehearing2The original complaint, dated November 26, 1963, named Edison Brothers Stores, Inc.,as sole Respondent.3 Conjointly Valley Fair and Edison are herein called Respondent.4Namely, Roy W. Oscarson,Herman Lifsehiz,Leonard Goerges,Ronald Lyons, andJames Bradford. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDtunity was afforded all parties to be heard; to call, examine, and cross-examinewitnesses; to introduce evidence pertinent to the issues; to argue orally on therecord at the conclusion of the taking of the evidence; and to file briefs onor before March 30, 1964.5Briefs have been received from each of the parties,which have been carefully considered.Upon the entire record in the case and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTEdison, a Delaware corporation, has its principal offices and place of businessat St. Louis, Missouri, and operates 497 retail stores within 43 States, the Districtof Columbia, and in Puerto Rico.Edison is engaged in, and during all timesmaterial has been engaged in, the sale of women's shoes, hosiery, handbags,and related merchandise.During the calendar year immediately preceding the issuance of the complaintherein,Edison's purchase of goods and merchandise amounted to approximately$84,000,000, of which amount approximately $17,000,000 was shipped from St.Louis,Missouri, to itsWhittier, California, warehouse.During the same period,Edison's sales amounted to in excess of $147,000,000.Valley Fair, a California corporation, owns and operates a store at San Jose,California, and is a wholly owned subsidiary of Edison.Valley Fair, the employ-ees of which are the only ones involved in this proceeding, is engaged in, andduring all times material was engaged in, the sale of women's shoes, hosiery,handbills, and related merchandise.During the calendar year immediately preceding the issuance of the complaintherein, Valley Fair's sales exceeded $500,000 and its out-of-State's receipt of goodsand merchandise exceeded $50,000.Edison and Valley Fair are, and during all times material have been, affiliatedbusinesses with common officers, common capital stock ownership, and have thesamedirectors and operators.In addition, the said directors and operators promul-gate and administer a common labor policy affecting the employees of both com-panies.Under the circumstances, I find that Edison and Valley Fair constitutea single integrated business enterprise and as such it is, for the purpose of thisproceeding, a single employer within the meaning of the Act.Upon the basis of the above facts, I find, in line with Board authority, thatRespondent is engaged in, and during all times material was engaged in, abusiness affecting commerce within the meaning of Section 2(6) and (7) ofthe Act, and that its business operations meet the standards fixed by the Boardfor the assertion of jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees ofRespondent.III.THE UNFAIR LABOR PRACTICESA. PrefatorystatementEdison is the sole owner and operator of 497 retail stores engaged in thebusiness of merchandising women's shoes, hosiery, handbags, etc.These storespresently operate under trade or brand names of Burt's, Chandler's, and Leed's.At one time, Respondent also operated under the trade name of Bakers.sEdison operates three stores in San Jose, California, one under the trade nameof Leed's, located in a market center known as Valley Fair Center,, and twostores located in the downtown business section of San Jose; one under the tradename of Leed's and the other under the trade name of Burt's.7Ultimate control of the formation, promulgation, and administration of Edison'sstore operation policies, including industrial and labor relations, is-vested in thesales division of Edison located at St. Louis, Missouri, which division is headedby Sales Manager Roy W. Oscarson.sAt the request of Respondent's counsel, the time to file briefs was extended to April 2,1964.sSeeEdison Utah Stores, Inc, d/b/a Bakers Shoe Store,86 NLRB 13057The Valley Fair Center is about 3 or 4 miles from the"downtownbusinessdistrict ofSan Jose. LEED'S SHOE STORE, VALLEY FAIR, INC., ETC. -503Oscarson is in complete charge of the operation of the stores and the personnelthereof.He is also in charge of all administrative matters pertaining to thestores, their supervision, the stores' advertising, the stores' window dressings, andsales designs.In short, Oscarson has complete charge of anything and everythingconcerning the operation of the stores.Oscarson also handles labor relations, not only for Edison but for all its subsid-iary corporations. In addition to Edison's subscriptions to various legal reportingservicespertainingto labor matters, including CCH, Oscarson directly receives andstudies bulletins and reports from management consultantagencies.As sales man-agerand top labor relations adviser, Oscarson keeps abreast of all labor relationsdecisions affecting retail stores in general.Edison's stores are arranged nationwide in three geographical divisions whichare respectively identified as the northern, the southern, and the western divisions.Each division is headed by a divisionalmanager.FrancisWetta is the managerfor the western division in which division the San Jose stores are a part. Eachdivisional manager is directly responsible to Oscarson.In each division, the stores are arranged in regions.The number of storesin a particular region varies.The so-called Oakland-East Bay region is comprisedof 15 stores.Three of these stores are located in San Jose.Each region isheaded by a regional director.Herman Lifschiz8 is the regional director forthe Oakland-East Bay region.Lifschiz has complete supervision of the 15 stores in his region.9 In carryingout company policy, Lifschiz reports directly to Wetta whose offices are in St.Louis.As part of his duties as regional director, Lifschiz visits each store inhis region from time to time in order to ascertain whether (a) company policiesare being carried out; (b) store personnel is up to standard; and (c) the storemanagers'various required written reports are made out properly. In short, Lif-schiz, like all Edison's regional directors, is the chief executive of his particularregion and, as such, he is the immediate supervisor of the store managers.Eachof the 15 stores under Lifschiz' supervision has a store manager and an assistantmanager.10Normally, each of these 15 stores is operated in conformity withEdison's policies which emanate from St. Louis. In reference to hiring of personnel,the store manager makes out a preemployment interview questionnaire, which,when completed and signed by the applicant, is then sent to Lifschiz. If Lifschizapproves of the applicant, he so indicates on the questionnaire and then forwardsthe application to St. Louis for final approval.While the questionnaire is enroute to St. Louis, via Lifschiz, the applicant, if the store manager is satisfiedthat he warrants hiring, is put to work and his name placed on the payroll.Any store manager in Lifschiz' region may (1) discharge any employee withless than a year's service; (2) grant time off; and (3) change an employee'shours of work and change his duties. In addition, the store manager makesout weekly payrolls; makes out weekly inventory and weekly sales reports; hascomplete charge of the store; handles daily cash receipts; has complete chargeof trimming store windows; grants employees time off; and, in cases of emergen-cies,may order merchandise directly from Edison's St. Louis office.In the absence of the store manager, the assistant store manager possessessubstantially the same authority as the manager except he may not hire or dischargean employee.B. Interference, restraint, and coercionIn the light of my observation of the conduct and deportment at the hearingof Frank Herbert, James Taggart, Richard McCliman, Douglas D'Amico, DavidAustin, Gerald Vaillancourt, and Eugene Valdez, and after a very careful scrutinyof the entire record, all of which has been carefully read, and parts of whichhave been reread and rechecked several times, and being mindful of the contentionsof the parties with respect to the credibility problems involved,. of the fact thatAlso referred to in the record as Mr. Herman0Fourteen of these stores are located in the following California cities: San Jose, Hay-ward, Oakland, Berkeley, Richmond, El Cerrito, San Leandro, Salinas.The 15th is locatedin Reno, NevadaAt the time of the hearing, there were three stores in San Jose, threein Oakland, two in Reno, and one each in the above-named other cities. The San Josestores are geographically separated from the other stores in the region by distances rang-ing from about 35 miles (to Hayward) to 220 miles (to Reno)10Respondent's answer to the amended complaint admits that the manager and theassistantmanager of Valley Fair are supervisors within the meaning of Section 2(11)and (13) of the Act. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDin many instances testimony was given about events which took place many monthsprior to the opening of the hearing herein, and of the fact that very strongfeelings have been generated by the circumstances in this case,I am unwilling to,and therefore do not, give any credence to those portions of Oscarson's, Lifschiz',Leonard Goerges', and James Bradford's testimony regarding their versions oftheir respective conversations with the employees at Valley Fair as more fullyquoted or referred to below.Everything considered, including the fact that Her-bert,Taggart,McCliman, D'Amico, Austin, Vaillancourt, and Valdez each im-pressed me as being one who is meticulous in not enlarging his testimony beyondhis actual memory of what occurred and what was said on the occasions in ques-tion,whereas Oscarson, Lifschiz, Goerges, and Bradford each gave me the distinctimpression that he was studiously attempting to conform his testimony to whathe considered to be in the best interest of Respondent, I find that Herbert's,Taggart's,McCliman's, D'Amico's, Austin's, Vaillancourt's, and Valdez'versionsof their respective talks with either Oscarson, Lifschiz, Goerges, or Bradford tobe substantially in accord with the facts 11With respect to Oscarson's entire testi-mony regarding the issues raised by the pleadings in this case, I give very littlecredence to any of it for the reason that, as more fully discussed under the sectiondealing with the refusal-to-bargain allegations of the complaint, Oscarson was lessthan frank in his testimony concerning Respondent's appropriate unit policies.Early in August 1963,12 a group of Valley Fair employees discussed amongthemselves whether or not they should take up with management certain grievanceswhich they then had.They finally decided, because in the past management hadnever given any serious consideration to their grievances, to seek- assistance ofa labor organization.On the night of August 16, eight Valley Fair employees13 met at McCliman'shome.There, John Blaiotta, the Union's field representative for the San Josearea,opened the meeting by 'explaining that his organization would not helpRespondent's employees unless an overwhelming majority of them signed cardsspecifically authorizing the Union to represent them for the purposes of collectivebargaining.Whereupon Blaiotta read aloud one of the cards and explained itsmeaning.Blaiotta then passed out authorization cards, stating that the Unionwould not proceed to request recognition from Respondent unless at least 85or 90 percent of the employees involved had authorized the Union to representthem for collective bargaining.Before the meeting, referred to immediately above, concluded, the eight em-ployees present signed and delivered to Blaiotta cards specifically authorizing theUnion to represent them for the purpose of collective bargaining.Blaiotta thengave some employees additional cards to be signed by their coworkers.Withina day or two of the aforementioned meeting, McCliman and D'Amico receivedsigned authorization cards from eight of their coworkers.14These eight cardswere delivered to Blaiotta by D'Amico.By August 19, the Union had been selected and designated by 17 of the20 persons then employed attheValleyFair as their collective-bargainingrepresentative.'5On August 26, Assistant Manager James Bradford returned to Valley Fairfrom a 2-week vacationMcCliman, D'Amico, and Vaillancourt had friendly talkswith Bradford that morning about 11 o'clock when the store opened for business.About 11:30 a.m. Bradford remarked to Wright that the other employees weretalking strangely, and asked what was wrong.Wright said that they were alittle upset because the customers had been giving them a bad time.11This is not to say that at times the aforenamed seven nonsupervisory employees werenot confused on certain matters or that there were not variations in their objectivity andconvincingnessBut it also should be noted that the candor with which each of themadmitted, during long and searching examinations, that they could not be certain as todates, times, or the exact words used, only serves to add credence to what a careful studyof their testimony shows that they honestly believed to be the factsl2Unless otherwise noted all dates hereinafter mentioned refer to 196312Namely, Douglas D'Amico, Richard McCliman, Edward Fuller, Robert de Sonnaville,Theodore Rodgers, Gerald Vaillancourt, Eugene Valdez, and Stanley Wright.1*Namely, James Taggart, Dave Bell, Edward Matthews, Sylvia King, Jean Kazlauckas,Muriel Falcone, Jeanne Duncan, and David Austin.On August 19, Blaiotta received through the mails an authorization card signed byemployee Joe Mannina. LEED'S SHOE STORE, VALLEY FAIR, INC., ETC.5C5About 1 o'clock that afternoon, August 26, Bradford and Valdez went forcoffee.While at the lunchroom, Bradford remarked about the strange atmospherein the store.Valdez then told Bradford that 17 employees had signed authorizationcards for the Union and,in response to, questions from Bradford,Valdez toldBradford the names of those who had signed cards.When Bradford returned to the store, his attitude toward the employees changedconsiderably.During the course of the afternoon,Bradford had several whispered conversationswith Store Manager Leonard Goerges, which conversations were abruptly haltedwhenever any employee approached them. It was during one of these conversationsthat Bradford informed Goerges that 17 employees had signed authorization cards.Shortly after Bradford had returned to the store, after having coffee with Valdez,he went to where the store's porter and general utility man, Frank Herbert, wasdyeing shoes.According to Herbert's credited testimony, the following thenensued:he [Bradford] said, "Did you sign the card, Frank?" I said, "Whatcard?"He said, "You have been hearing about this union deal."I say [sic],"No, I haven't signed any card," and he said, "Well, I can, I have the powerto fire anybody that did."..I said, "Bradford, that's not your business,it isn't your business, but why don't you let Goerges take care of that, he istheManager." So he seemed a little upset, he walked out.About 1:30 that day, August 26, Wright was in the back room with Bradfordwhen Taggart came off thesalesfloor and jokingly asked Bradford why thestore did not hire a few more salesmen.16 Bradford replied in -a serious tonethat there was going to be a lot more hiring in the near future.At approximately 6 p in. on August 26, Bradford and Jeanne Duncan werejoking together on the sales floor when McCliman and D'Amico joined them.Duncan remarked, still in jest, "Well, I better go pick up my payroll voucher." 17Bradford continued the joke by saying, "Why don't you."Bradford then turnedtoMcCliman and D'Amico and,in a serioustone, said, "As a matter of fact,why don't you two also pick up your payroll vouchers."McCliman walked awaywithout respondingD'Amico, however, asked, "Why," Bradford responded, "Wedon't need a reason to fire you."At approximately 6 p m. on August 26, Goerges telephoned Lifschiz, who wasthen in Oakland, and told Lifschiz about the union activity at the store.Lifschizsaid that he would be at Valley Fair the next morning.At approximately 9:30 a in. on August 27, Lifschiz arrived at Valley Fair.Forthe balance of that day and all of the next, Lifschiz did nothing but interviewthe employees about their union activitiesMcCliman, D'Amico, Vaillancourt,Wright,Valdez, and Taggart testified asto their conversations with Lifschiz. In each case, the employee was called intoGoerges' office by Lifschiz and interviewed; the door was closed during the inter-view.Although Lifschiz testified that each interview took only 10 or 15 minutes,Goerges testified they took from 25 to 45 minutes and some employees testifiedthat some of the interviews took as much as an hour. I find from the amountof time spent on the interviews they lasted, on the average, between 30 and60 minutes eachD'Amico credibly testified about his August 27 interviews with Lifschiz asfollows:'A.Well, we went into the office and he asked me what the problem was,about the union problem, what the problem was with Mr. Goerges, and, well,I told him what I thought and-he wrote down a few things; then he askedme what I thought I would get out of theunion,what I thought I could getout of the union, and I told him a voice, mainly, and he asked me why Iwanted to pay union dues. I told him I thought I paid enough dues to EdisonBrothers previously ....Mr. INGRAM: 18 What?A. To Edison Brothers, this was the reason why I said that, is becausesometimes we come in to work before the store opens and then we are justpaid for ourcommissions.16Taggart made the remark in jest because business was extremely slow.17This expression is synonymous with quitting.18 Respondent's counsel. 506DECISIONS' OF NATIONAL LABOR RELATIONS BOARDQ. (By Mr. WEINTRAUB.) 19All right, what else was said, if anything?A. ,He told me about the store policies, the company policies, some of thebenefits that they had and so on, and he mentioned about a friend of his inOakland who had a store, this- was not in the Edison Brothers, who wasmanager of the store, a shoe store, and that his salesmen wanted to join theunion and he said, "Fine, go right ahead," so they joined the union, and hecut down their hours to a bare 40 hours a week, no overtime, and he cutout the D.H. & P.M.20A. Well, he said that after that it is going to be people working for thisgentleman were irritable with the manager because their check was lower andthat they couldn't get any extra money, and-Q. Do you recall anything else in the conversation?A. Well, we talked a little bit about Mr. Goerges. He said the problemwould be rectified and-Q. Anything else?A. He talked about some general things and he did make a statement.Q.What was that?A. That he said he wouldn't have the union run any of his stores.Respecting his interview with Lifschiz, on either August 27 or 28, Vaillan-court credibly testified as follows:Well,Mr. Herman [Lifschiz] greeted me, told me that I probably knewwhy he was there. He told me that he was quite surprised at the goings on,that he hadn't really expected anything like this.He also told me that, heasked me what I felt the union could do for me that Edison Brothers couldn'tdo.He also stated that Edison Brothers had always been able to handle theirown relations with their men in the past, and that he also felt bad becausethis hadn't been, he hadn't been consulted on this before..He stated acasein Seattle, that they had the union up in Seattle in the store there, butthat was for the main reason because Seattle was a union town, that's why theywent along with it. He also stated that in Vallejo they had a union, but thatthe employees weren't satisfied with the union and they weren't satisfied withthe way the union operated, and the money they made, and it wasn't thatmuch better, and he stated that Edison Brothers wasn't going to allow theunion in Leed's Valley Fair, and if necessary they would close the store ratherthan have the union in the store.***IN**INA. No, sir, Mr. Herman just asked me to think over what we were doingvery carefully and make sure that we knew what we were doing, and thenthat was the end of the conversation....*****kINI am trying to think of the way that it was put. Oh, yes, I recall thestatement now.He asked me if the management problem was solved in thestore, in the Valley Fair Store, would I vote the union out, and my answerto that was, yes, because the management problem was my particularcomplaint.Regarding his August 27 interview with Lifschiz, Wright credibly testified asfollows:Mr. Herman [Lifschiz] asked me why I had gone to the union before Ihad contacted him. He asked me my main gripes against the company, whatthey were, and what not. He pointed out that the disadvantages of the unionand that I couldn't expect to gain anything from the union, and also that hewould close the store for 11 months before he would concede to the wantsof the union. He mentioned the Vallejo Store that was always union, primarilybecause it was a tight union town, and that the employees would probably bemaking more money without the union now.19Counsel for the General Counsel29 "D H " means a special commission is given the salesman when a customer purchasestwo or more pairs of shoes at one time. "P.M." means a special commission is given thesalesman when a customer purchases a discontinued item LEED'S SHOE STORE,VALLEY FAIR, INC., ETC.507Valdes credibly testified that on August 27 Lifschiz called him .into Goerges'office,and that there the following took place:he asked me why we had signed the union cards and I said thepersonnel was rather upset, and he asked why we didn't go to him firstabout the particular situation, and I said, "Well, we were just upset," and wewere, I guess, sort of afraid to go to him, and prior to that it didn't seem tohave worked before, and then he asked, and then he sat down and heexplained to me about the particular benefits the store gave, hospitalizationbenefits and so forth, about the company, what it does for its employees,and he couldn't understand as to why we would sign the cards, he couldn'tunderstand what more the union could give us than what the company wasgiving us, and that's about the best of my recollection to that particularconversation we had in the office.he did say it would be a little difficult to get a promotion because wewould be working for the union, not the company, and if we were under theunion situation....Regarding his approximately 1-hour closed-door interview with Lifschiz, McClimancredibly testified that the following took place:Mr. Herman [Lifschiz] told me that he had found out that there wereunion activities in the store, that he was very surprised and shocked that themen had not gone to him first, and he asked me what the union could offerus, and I said that I don't know for sure, but that it could be our speakingrepresentative.He went on to explain various benefits of the company, specif-ically insurance plan.He told me that be had been speaking to other em-ployees and that all of the complaints seemed to point to the management, themanager, as the problem, and he had received no complaints in regard to pay,hours, working conditions, or on this line. Then he went to enumerate a fewof the complaints he had gotten against Mr. Goerges and I agreed with someof them and said I didn't know about others.*******He mentioned that he felt unions were a good thing, but not in the retailbusiness.He said he didn't feel unions belonged in the retail business. Hesaid that he had been working with a store in Vallejo, which is in his region,for about 20 years, and it had been union. He said that the men at Vallejohated it.He told me about the Leed's Store in Portland, which had recentlydecertified.21And then he told me about an employer friend of his inOakland who had, who was in business for himself, and his men decided to gounion, and they had been working six days a week, and this man cut theirhours down to only five days a week, 40 hours, because he didn't want to paythem time and a half, and then in their stead, he hired college students, payingthem much more wages, and he told me each store had X number of dollarson which to operate and that if the union contract would call for pay to goabove the amount of money for each store to operate, that the companywould just have to close, would just have to close the store. He said whyshould he pay time and a half for a six-day week when he could just as easilyget college help at lower wages.Regarding his August 27 interview with Lifschiz, Taggart credibly testifiedthat Lifschiz, among other things, asked him what he and the other employeesthought the Union could do for the employees; that then Lifschiz said a storein either Vallejo or Richmond which had been unionized but the employees thereofwere dissatisfied with the wage scale the Union obtained for them and that "aftera year [the employees] voted it out"; and that Lifschiz also asked him whathe thought the Union could obtain for the employees that they themselves couldnot obtain directly from Respondent.On the afternoon of August 27, Blaiotta called on Lifschiz at the Valley Fair.After introductions had been had, Lifscluz invited Blaiotta into Goerges' privateoffice.There, Blaiotta handed Lifschiz a letter, dated August 26, which stated,in effect, that the Union had been designated the collective-bargaining representa-21 This statement, if It refers to the Portland, Oregon, store, is contrary to the facts.The decertification petition in that case was dismissed because, as the Board found, it wasfiled by managementSeePdtson Brothers Stores, Inc, d/b/a Chandler'sShoeStore,123 NLRB 872 508DECISIONSOF NATIONALLABOR RELATIONS BOARDtive by a majority of the stores' employees,excluding the employees in certainclassifications.The letter concluded with a request that a date be set by Respondentto negotiate a collective-bargaining agreement.After Lifschiz had finished reading the letter Blaiotta had given him, Lifschizremarked,"Iheard that there was some union activity going on"among thestore's employees.22Blaiotta then placed the 17 signed authorization cards onthe desk at which Lifschiz was sitting. Whereupon, Lifschiz picked up the cardsand asked for and received Blaiotta's permission to examine the cards and tomake a list of the names appearing thereon.23Immediately after Blaiotta had left Valley Fair, Lifschiz telephoned St. Louisand informed Frank Wetta, Edison's western divisional sales manager and Lifschiz'immediate superior,about what transpired between him and Blaiotta.Wetta statedthat he would relay the information to Oscarson who was then in Los Angeles.On August 27, Vaillancourt and Goerges lunched together. During the courseof the meal, Goerges said to Vaillancourt that he was very surprised and feltbadly about the employees' union activities; that the Union being brought intothe store was, no doubt, due to his faulty management; that he did not believethe employees were making the right move by joining the Union and hencewere hurting themselves; and that Edison could handle any personnel problemswithout the benefit of a union. Goerges then asked Vaillancourt if he wouldtalk to some of the employees and ask them "to vote the Union out." 24McCliman credibly testified that on August 28, during the course of a conversa-tion he had with Goerges, Goerges stated, to quote from McCliman's credibletestimony."He was shocked that the men had gone to the Union for help.. . that all problems could be solved within the company withoutgoing to anoutside source . . . the Union couldn't get us anything and.if this storedid go union, it would be isolated, it would be somewhat isolated in the company,and that the men would-practically have to stand on their heads to get a promotion."About 2 weeks after the August 28 Goerges-McCliman conversation, GoergestoldTaggart and Valdez, to quote from Taggart's credited testimony, "If weever tried to obtain employment in a retail store we couldn't do so if we hadgone into the union."On either August 27 or 28, Oscarson, while in Los Angeles, received a telephonecall from someone in his St. Louis office,25 informing him that there was "someunionactivity in the Valley Fair store and that.apparently some of themen had signed cards."Thereupon, Oscarson telephone Lifschiz who told himof Blaiotta's August 27 visit and the presentation by Blaiotta of the signed authori-zation cards.On August 29 the Union filed a petition with the Board seeking to be certifiedas the statutory collective-bargaining representative of all Valley Fair's sellingand nonselling employees,excluding guards, watchmen,and supervisors,as definedin the Act.26A copy of said petition was received by Respondent the followingday.On the morning of August 30, Oscarson arrived at the San Francisco airportfrom Los Angeles and was met by Lifschiz who drove Oscarson to Valley Fair.En route to Valley Fair, Lifschiz told Oscarson that on August .27 Blaiottahanded him a letter wherein the Union demanded recognition, and that Blaiottahad shown him 17 signed union authorization cardsLifschiz, either on thistrip or later that morning, handed Oscarson a copy of the Union's aforementionedrepresentation petition.Oscarson and Lifschiz arrived at Valley Fair about 10 a.mOscarson remainedat the store the balance of the morning,27 had short conversations with mostof the sales force about labor situations in certain other Edison stores, and about22Lifschiz had already questioned Taggart and others about the employees' organiza-tional activities.231t is significant to note at this junction that Lifschiz did not then, or at any othertime, question the authenticity of the signatures appearing on the cards, the Union's major-Ity status, nor the appropriateness of the unit sought.,24This incident' occurred after Lifschiz had questioned Vaillancourt about the Union.zsOscarson testified that he could not remember who called him but that he thought itwas Edison's president, Irving Edison.26Case No 20-RC-5611.21Oscarson returned to Valley Fair about mid-afternoon and continued his conversa-tions with the sales force LEED'S SHOE STORE,VALLEY FAIR, INC., ETC.509Edison's labor policies in general.For example, Oscarson asked McCliman, "Whatis this union business about?"When McCliman made a "noncommittal" reply,Oscarson stated, while Edison thought very highly of Goerges' honesty and integri-ty,Edison, nevertheless, was aware that Goerges at times did things which irritatedthose under his supervision; that, if given time, Respondent could handle whateverstoreproblems the employees were then having without going to an outsidesource, and that, if McCliman knew Respondent's record, he would like it.Oscarsonalso said, to quote from McCliman's credible testimony, "he had just returnedfrom a vote" at Edison's, the Whittier, California, warehouse, and "the companyhad won the vote 33 to 12,28 and he felt that the same thing would happenat" Valley Fair.In a discussion with Valdez that day, August 30, about a pay adjustment forcertainValley Fair employees, Oscarson, in effect, said he would investigate theexistingrates of pay in the San Jose area and see how they compared withRespondent's.Oscarson remarked to Valdez, "It would be rather hard . . . toget promoted when you are working under [a] union."With respect to Oscarson'sremarks about a collective-bargaining contract," Valdez credibly testified that Oscar-son said, "It would be difficult to get a contract . . . because [Respondent andthe Union] both have to come to an agreement, that it is no easy matter."Oscarson also told D'Amico on the morning of August 30, during the courseof conversation "about unions and different things," that Edison had taken picketsfor 2 years at its Philadelphia, Pennsylvania, store, "and it hadn't hurt the companyat all "When D'Amico remarked that Blaiotta had made it clear to the employeesthat the Union would picket Valley Fair only as a "last resort," Oscarson repliedthat he knew that D'Amico was an intelligent young man and therefore Oscarsonwas sure"if it came down to a vote"that D'Amico"would vote right."C. Concluding findingsThe right of employees under Section 7 of the Act "to form, join or assistlabor organizations, to bargain collectively through representatives of their ownchoosing.[and] to refrain from any or all of such activities" is effectivelyimplemented by Section 8(a)(1).This latter provision forbids an employer frominterferingwith, restraining, or coercing employees "in the exercise of the rightsguaranteed in Section 7." The employer's economic hold over his employees,which inheres in their relationship, is 'thereby neutralized by the provisions ofsaid sections in matters of organization and representation,whichare peculiarlythe concern of the employees.Interdiction against employer intrusion in suchmatters is essential if employees are to be free from the coercive influence oftheir employer, for employeesare, as' the courts have repeatedly and uniformlyfound,not insensitive to the advantages in their employment that they considerare likely to flow from their employer, nor to the disadvantages which may attendtheir choice of representatives opposed by their employer.And for the same reason,employees cannot be expected to derive the full benefits from their protected rightof self-organization and the selection of a representative of their own choosingif they believe, from circumstances which their employer creates or for whichhe is fairly responsible,that their representative,however chosen,issubject totheir employer's approval or disapproval.In open disregard of its duty of neutrality, Respondent, shortly after being,informed of its employees'organizational activities and that a majority of themhad selected and designated the Union to be their collective bargaining representa-tive,embarked upon a campaign to wean the employees away from their chosenrepresentative.The credited evidence,as epitomized above,clearly establishes that on the after-noon of August 26, Bradford was not only informed by Valdez that 17 of thethen 21 persons employed at Valley Fair had signed union authorization cards,but Valdez also told Bradford the names of the signers thereof;and that sameafternoon Bradford gave Goerges this information, who, in turn, relayed it toLifschiz about 6 p.m. that day. It thus follows that Lifschiz' closed-door interroga-tion of the signers of the authorization cards, commencing early on the morningof August 27, was violative of the Act.For, as the Board, with judicial approval,The Teamsters Union was the labor organization there involved. 510DECISIONSOF NATIONAL LABORRELATIONS BOARDhas consistently held that when an employer has a legitimate cause to inquire,he may exercise the privilege of interrogating employees on matters involvingtheir Section 7 rights without incurring Section 8(a) liability.However, the Boardand courts have confined permissible interrogation to two types, to wit: (1) theverification of a union's claimed majority status to determine whether recognitionshould be extended; (2) to the investigation of facts concerning issues raisedin a complaint case where such interrogation is necessary in preparing the employ-er's defense for trial.29An employer's interrogation of his employees' union activities and membershipin permissible circumstances must be surrounded by certain safeguards which havebeen established by the Board and the courts in order to minimize the coerciveimpact such interrogations may have upon the employees questioned.Thus, theemployee must be given the employer's assurance that no reprisal will take place; 30the questioning must be conducted only with the employees' voluntary consent;the questioning must take place free from employer hostility to unions; the question-ingmust not be coercive in nature; and the questioning must be confined toeliciting permissible, legitimate information.31When an employer, as here, trans-gresses the boundaries of these safeguards, he loses the benefits of the privilege.112It is evident from the statements made by Lifschiz to the employees duringhis interrogation of them, as summarized above, Respondent interfered with theirstatutory rights.Accordingly, I find by interrogating its employees concerningtheir union adherence and activities, Respondent engaged in interference, restraint,and coercion in violation of Section 8 (a) (1) of the Act.I further find (a) by Oscarson's August 30 statements to McCliman, Valdez,and D'Amico which contained elements of coercion prohibited by the statute; (b)by Goerges' August 27 request of Vaillaincourt to ask the employees "to votethe Union out"; (c) by Goerges' August 28 statement to McCliman to the effectthat if the Valley Fair went Union, the store would be isolated from the restof the Edison chain and the Valley Fair employees "would practically have tostand on their heads to get a promotion"; and (d) by Goerges' veiled threatto the effect that those employees who joined the Union would be blacklistedand hence would be unable to obtain employment at any retail store, Respondentviolated Section 8 (a) (1) of the Act.D. The refusal to bargain1.The appropriate unitThe amended complaint alleged, and the answer denied, that all selling andnonselling employees at Valley Fair, excluding guards, watchmen, and supervisors asdefined in the Act, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act, with respect to grievances,rates of pay, wages, hours of employment, and other conditions of employment.At the hearing, and in its brief, Respondent contended that all the sellingand nonselling employees in the 15 stores comprising the Oakland-East-Bay region-al area, or, in the alternative, the selling or nonselling employees. in Respondent'sthree San Jose stores, exclusive of guards, watchmen, and supervisors as definedin the Act, constitute an appropriate unit.These contentions will be discussedseriatim.Oscarson testified that he had knowledge of the filing of the Union's representa-tion petition prior to leaving Los Angeles for San Francisco on the morningof August 30, and that he also knew prior to his arrival at San Francisco airport20 SeeJoy Silk Mills, Inc,85 NLRB 1263, enfd. 185 F. 2d 732 (C.A.D.C.) ;N.L.RB. v'Katz Drug Co.,207 F. 2d 168 (C.A. 8) ; N. c6 W.Overall Company, Inc.,51 NLRB 1016;-May Department Stores Company, a Corporation, d/b/a Famous-Barr Company,70 NLRB,94; TheBabcock and Wilcox Company,114 NLRB 146530 It is true that Lifschiz did inform the employees that they may join or remain mem-hers of the Union without fear of reprisal, but those statements considered in the contextin which they were made were not the required assurances called for by the Board andthe courts.-81 SeeGerber Mfg,111 NLRB 167;Lindsay Newspapers, Inc.,130 NLRB 680, -enfd asmodified 315 F. 2d 709 (C.A.5) ; Frank Sullivan and Company,133 NLRB 726;GuildIndustries Manufacturing Corp.,133 NLRB 1719, enfd. 321 F. 2d 108 (C.A. 5).82 SeeN.L.R.B. v. Norman H. Stone, at at.,125 F.2d 752(C.A. 7). LEED'S SHOE STORE, VALLEY FAIR, INC., ETC. .511about 8 a.m. that day that the petition disclosed that the Union was seekingto be certified as the collective-bargaining representative for only the Valley Fairemployees.33Oscarson testified further that he was positive that there was no collective-bargain-ing contract between any labor organization and Respondent and/or Edison cover-ing the employees of an individual Edison store where there were more thanone store in the particular city in question or within its immediate vicinity. Inthis regard, Oscarson testified at great length about (1) the single store locatedin Vallejo, California, where Edison has had a collective-bargaining contract witha sister local of the labor organization here involved for a great many years;(2) a collective-bargaining contract which had been in existence for some undis-closed length of time covering a single Edison store in Tucson, Arizona;34 (3)the bargaining contracts which have been in existence for a great many yearswith a sister local of the Union covering two Edison stores in Tacoma, Washington;(4) the collective-bargaining contracts which have been in existence with anothersister local of the Union covering the employees in Edison's three or four storeslocated in and around Seattle,Washington; - and (5) that his knowledge aboutall the collective-bargaining contracts Edison has had for the past 10 or 20 years,and now has, with labor organizations is based mainly, but not exclusively, onthe fact that he either had personally signed, or had personally authorized thesigning of,said contracts.Oscarson,who, at the hearing herein,was qualified as an expert in the fieldof labor relations law, also testified that in the forepart of the afternoon of Au-gust 30,he, accompaniedby Lifschiz,conferredwithRespondent's counsel and thathe, as Edison's chief labor relations advisor, informed them, among other things,that since it was against Edison's policy to enter into collective-bargaining agree-ments covering the employees of an individual store only where Edison had morethan one store in the same city or within the immediate vicinity, he could not"buy" the Union's request to be recognized as the bargaining representative exclu-sively for the Valley Fair employees and that said counsel should resist the Union'sendeavors along that line.Oscarson,however, during his long and detailed explanations about Edison'slabor policy, about his explicit instructions to Respondent's counsel, and aboutthe labor practices of the San Jose retail stores, failed to make any referenceto the contracts covering the persons employed at Edison's Chandler and Leeds,Portland, Oregon, stores.The facts regarding the collective-bargaining contracts referred to immediatelyabove are: under date of April 23, 1959, the Board, in Cases Nos. 36-CD-121and 36-CD-123, issued a Decision and Order, 123 NLRB 872, finding, among otherthings, (1) the petition in Case No. 36-CD-121 seeks to decertify a sister local ofthe Union at Chandler, and the petition in Case No. 36-CD-123 seeks to decertifythe same local at Leed's; (2) on September 16, 1958, Leed's Assistant ManagerJohnson, whom the Board, over Edison's objection, found in Case No. 36-CD-123to be a supervisor within the meaning of the Act, filed a petition seeking todecertify the union as the representative of the employees at the two Edison'sPortland, Oregon, stores; (3) Johnson, after an investigation of the facts presentedby the petition by a Board agent, was informed that, since the union and Edisonhad negotiated separate collective-bargaining contracts for the Chandler and Leed'sstores, separate decertification petitions were required, and that Johnson thereupon33 This,testimony is not credited for as far as this record discloses,Oscarson,while inLos Angeles, spoke to Lifschiz via long-distance telephone about the Valley Fair employees'unionization campaign no later than August 28; that Oscarson did not speak with Lifschizorwith anyone employed at Valley Fair after his aforementioned conversation withLifschiz, and prior to Oscarson's arrival at, Valley Fair about 10 a in. on August. 30,that Oscarson did not speak with anyone connected with Edison's St. Louis offices aboutthe 'Valley Fair employees' organizational 'activities after his aforementioned telephoneconversation with Lifschiz and prior to August 30; that the representation petition wasonly filed with the Board's Region 20 Office (San Francisco) at 8.54 a in. on Aiigdst 29',that a copy of said petition was not received by Respondent until August 30; and that acopy of the petition was not received by Oscarson until the morning of August 30 whenLifschiz handed it to him.14Oscarson added: "There was an election there and we lost it.Some years later thesales people decertified."-^^1 512DECISIONSOF NATIONALLABOR RELATIONS BOARDwithdrew his petition; (4) Johnson, the same day he had withdrawn his decertifica-tion petition, informed employee Lloyd Larson about his experience regardingthe filing and the withdrawal of his decertification petition, and then typed apetition to decertify the union at Chandler, handed the petition to Larson, whofiled it with the Board on October 22, 1958; (5) on October 21, 1958, Johnsonfiled another decertification petition concerning the Leed's store; (6) Johnson wasrequested by a Board agent to withdraw his second petition because of his classifica-tion,which Johnson did; (7) Maurice Hill, the then assistant manager of Leed's;at Johnson's behest, filed a petition with the Board to decertify the union atLeed's; and (8) based upon Johnson's activities in these matters, the Board grantedthe union's motion and dismissed both decertification petitions.-ISince it appears from the facts as found by the Board in the cases referredto' immediately above that Edison was represented at the hearing held thereinbeforeHearing Officer E. G. Strumpf, it is safe to infer, which I do, that thecontents of the Board's Decision and Order in those cases came to Oscarson'sattention in his official capacity as Edison's chief labor relations advisor, in theregular course of business and prior to Oscarson testifying in the instant proceed-ing.Under the circumstances, I am convinced, and find, that Oscarson deliberatelywithheld the facts regarding the Portland contracts for the purpose of bolsteringRespondent's pretextuous claim of good-faith doubt of the unit appropriateness.35In furtherance of its good-faith doubt contention of the appropriateness of theunit sought by the Union on August 27, Respondent points to the fact thatformany, many years it has had, and now has, bargaining agreements witha sister local of the Union covering the employees at 'all Edison's'Seattle stores,including the employees of the store located in the immediate vicinity of Seattle.Granted that Edison and the Union's Seattle sister local did, in fact, enter intosuch contracts, it must be borne in mind, however, that the Board at no timehas ever made any determination of the appropriateness of the unit concerningEdison's Seattle employees; 36 that management-labor contracts normally arise outof "give and take" at the bargaining table; that for aught this record disclosesamultistore, or an accretion, clause may represent a concession made by thelabor, organization involved in exchange for Edison's agreement on other mattersinvolving vital terms of the contracts.37Thus, under the circumstances, it becomesevident that whatever agreements the union and Edison reached in Seattle andelsewhere have very little, if any, probative value in evaluating the unit issueinvolved herein.This finding is buttressed by the fact that a two-store Tacomacontract between Edison and the Tacoma Retail Clerks Union was entered intoonly because the local there insisted upon it.Regarding Respondent's reliance on the California Superior Court's decisionin theBloomcase,38no lengthy discussion need be had here for I find thatthe court's findings in that case have no bearing on the issues here involved. InBloom,theRetailClerksUnion had a contract with Bloom covering' Bloom'sdowntown San Jose store which provided that the contract would be applicableto any, new stores opened by Bloom in the San Jose area.When Bloom openeda store in Valley Fair, it attempted to circumvent the contract by setting upa separate corporation for that store.The court ruled in favor of the unionand ordered Bloom to bargain with it under the terms of the existing contractas the representative of the Valley Fair employees.Oscarson's self-serving andunconvincing testimony that he relied, to a certain extent, upon the decision inBloomwhen he advised Edison and its counsel that a unit consisting only ofthe employees of Valley Fair would not constitute an appropriate collective-bargain-ing unit is not credited.This finding is supported by Oscarson's admission thatthe only information about the facts inBloomwas obtained from a short SanJose newspaper account of what the court decided in that case.Respondent also argued,in support of its good-faith doubt of unit appropriateness,that the owners of the multistorey in the San Jose area do not enter into collective-bargaining agreements on a single-store basis,but only on a multistore basis.The851 in no way rely upon the facts set forth in the above-mentioned decertification casesinmaking any findings of facts, conclusions of law, or recommendations in the instantproceedings.These cases were merely used to help evaluate Oscarson's credibilityse In fact, in no instance has the Board ever been called upon to determine the appro-priateness of a unit concerning any Edison store employees.37 SeeThe May Department Stores Company,et at,59 NLRB 976, enfd. 154 F. 2d 533(C.A.8) ; The Procter 5 Gamble Manufacturing Company,106 NLRB 238McLaughlin v. L. Bloom Sons Company,Calif.App. Ct., 1st District, August 1962,45 CM LaborCases 50, 624. LEED'S SHOE STORE,VALLEY FAIR, INC., ETC.513only evidence,documentary or otherwise,offered in support of this contention,was Oscarson's self-serving,and unconvincing testimony.Underthe circumstances,I find this contention to be without merit or substance.Oscarson also testified that when he came to the conclusion, and so advisedEdison and its counsel, that the unit sought by the Union on August 27 was in-appropriate, he mainly based that opinion and advice upon theThom McAncase.Respondent also contended that it, in good faith, withheld recognition of theUnion because of its reliance onThom McAn(Case No. 2-RC-12752; not reportedin the bound volumes of Board's decisions. because the case never reached theBoard for decision).39The facts inThom McAnare distinguishable from those in the instant case. InThom McAn,the decision of the Regional Director was based primarily on theunusual large number of sales help transfers to and from the store which theunion sought to represent.Here, the sales help transfer record is quite different.Since it would needlessly protract this, Decision to set forth in detail each andevery transfer of personnel to and from Valley Fair since its opening on April 4,1957, and because whatever transfers were made were mostly of a day ortwo duration, on a voluntary basis, or because some of the transferees were relatedto a newly appointed store manager, because of the need for additional helpon the store's opening day, or for the,purpose of taking inventory, I am convinced,and find, that Respondent's contentions that its transfer record warrants 'a findingthat the sales and nonsales personnel of the 15 Oakland-East Bay district storesor, in the alternative,the sales and nonsales personnel of the three San Josestores, constitute an appropriate unit is without merit.In fact, no person is trans-ferred from one Edison store to another Edison store if he objects to the transfer.'Upon the basis of the entire record in the case, I find that Respondent's contentionthat it withheld recognition from the Union because it doubted, in good faith, theappropriateness of the unit sought by the Union, to be without merit and substance.I further find that Respondent withheld union recognition in order to thwart itsemployees'protected activities and to destroy the Union'smajority status.Assuming,arguendo,thatRespondent did, in fact, have a good-faith doubtas to the appropriateness of the unit and because of that fact withheld recognitionfrom the Union, that fact, standing alone, cannot excuse Respondent from notobeying the mandate of the Act; -to wit, to bargain collectively with the dulydesignated and selected representative of its employees.Here, like inTom ThumbStores, Inc.,40the employer refused to bargain with the union on the groundthat the unit requested was inappropriate.The Board, finding that the unionwas the majority representative of the employees involved and that the unit wasappropriate, held that the employer's obligation to bargain had thus become fixed.In this regard the Board at pages 834-835, said:We have imposed considerable risk upon a union which seeks to enforceits rights under Section 8(a)(5). It must establish that it has been designatedby an uncoerced majority of the employees, that the unit is appropriate, andthat there has been both a demand and a refusal. If there is failure of proofin any one of these conditions its resort to the Board will have been in vain.It seems both equitable and in conformity with the statute to impose thesame risk upon the employer who denies his obligation ... In electing to relysolely on a contention we find to be without merit,it acted at its peril and inviolation of the Act 41In addition to the above, we have here several important items which, whenconsidered as a whole, clearly support a finding that the selling and nonsellingemployees at Valley Fair constitute an appropriate unit.These items are: (1)the geographic separation of the stores involved; (2) the individual store operations;(3) the authority of the store manager;(4) the employer bargaining history;and (5) extent of organizational activities.As to (1), Edison has 15 locations in the Oakland-East Bay region, all underthe general supervision of Lifschiz.Ten of the stores are operated under thename of Leed's, four under the name of Burt's and one under the name of Chan-dler.The 15 different stores are located in San Jose, Oakland, Berkeley, Richmond,ElCerrito,Vallejo,Hayward, San Leandro, and Salinas, California, and Reno,' TheThom McAncasewas a determination by the Regional Director for Region 2(New York, New York),in which a single-store unit,under the circumstances of that case,was found inappropriate40123 NLRB 83341See alsoUnited Butchers Abattoir,Inc.,123 NLRB 946.770-076-65-vol. 149-34 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDNevada.The San Jose stores are geographically separated from the other storesin the region by distancesrangingfrom approximately 35 miles (to Hayward)to 220 miles (to Reno, Nevada).There are three stores in San Jose, a Leed's downtown, a Burt's downtown,and the Leed's Valley Fair.The two downtown stores are located on San Jose'smain business thoroughfare and are approximately a block and a half apart.Leed'sValley Fair is located in the Valley Fair Shopping Center which is 3 or 4 milesfrom downtown San Jose, andis inan otherwise residential area.As to (2), each of the three San Jose stores is a separate corporation andeach has its own bank account.The two Leed's stores advertise jointly, but theBurt's store advertises separately and the public is not alerted to the fact, throughany means of advertising, that Leed's and Burt's are wholly owned subsidiariesof Edison.The two downtown stores (Leed's and Burt's)maintaina completelydifferent set of operating hours than the hours maintained at Valley Fair. Inaddition, the two San Jose Leed's storeshandle a higher priced dress shoe thandoes Burt's.As to (3), each of the San Josestores, andpresumably each of the storesin the Oakland-East Bay region, has a storemanagerand an assistant storemanager.Each manager has authority to hire, to discharge employees whohave been with Edison less than a year, to grant time off, and to assign bothwork and specific working hours to each store employee. In addition, the storemanagermakes out the weekly payroll, inventory,and sales reports,and hascomplete charge in his store with respect to window displays and the handlingof cash.The store manager may also order merchandise directly from St. Louisifhis storeis inurgent need of a particular merchandise. In the absence ofthe storemanager,the assistantstoremanager possessessubstantiallythe sameauthority except that he is not authorized to hire or discharge employees.As to (4), there is no bargaining history for any of the employees in thethree San Jose stores, nor, for that matter, for any employees in the 15-storeOakland-East Bay region, other than in Vallejo.There, the Leed's store hasbeen represented for atleast16 years by Local 373 of the Retail Clerks Union.As to (5), no labor organization has requestedrecognitionfor Respondent in anyunit larger than Valley Fair, the unit the Union has been seeking since August 27.As a matter of fact, the record is devoid of any evidence that any labor organiza-tion has ever attemptedto organizeany of Respondent's San Jose stores 42Upon the entire record in the case, as summarized above, I find that allthe selling and nonselling employees at Valley Fair, excluding guards, watchmen,and supervisors as defined in the Act, at all times material constituted, andnow constitute, a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act, with respect to grievances,labor disputes, wages, rates of pay, hours of employment, and other conditionsof employment. I further find that said unit insures to said employees the fullbenefit of the right to self-organization, to collective bargaining, and otherwiseeffectuates the policies of the Act.432.The Union's majority status in the appropriate unitAt the hearing, there was introduced in evidence by the General Counsela list prepared by Respondent containing the names of all Respondent's employeesin the unit hereinabove found appropriate.The list shows that on August 29,Respondent had in its employ 21 persons in said unit.44On behalf of the General43Naturally, the extent to which the employees have organized cannot be the controllingfactor in determining the appropriateness of a unit since Section 9(c) (5) prohibits sucha finding.The Board,- with court approval, has repeatedly given a limited- considerationto the extent of employees' organizational activities in making a unit determination. See,for example,Metropolitan Life Insurance Co. v. N.L R.B.,328 F. 2d 820 (C.A. 3), enfg.141 NLRB 337, and the cases cited therein.,-1i-43 SeeSav-On Drugs, Inc.,138 NLRB 1032 ; cf.Sea-Way -Distributing, Inc.,143 NLRB460;Winn-Dixie Stores,,Inc, and Winn-Dixie -Louisville, Inc.,143 NLRB 848PigglyNiggly California Company,144 NLRB 708;Delight Bakery, Inc.,145 NLRB 893;DixieBelleMills, Inc., a Wholly-Owned Subsidiary of Bell Industries, Inc,139 NLRB 629,Metropolitan Life Insurance Company v. N.L.R.B.,330 F. 2d 62 (C A.6) ;MetropolitanLife Insurance Co. v. N L.R.B.,328 F. 2d 820 (CA. 3).44A list prepared by Respondent was also received in evidence as a General Counselexhibit which discloses that on August22 Respondenthad in its employ 21 persons insaid unit.111 LEED'S SHOE STORE,VALLEY FAIR, INC., ETC.515Counsel, there were offered and received in evidence 17 cards 45 expressly authoriz-ing the Union to represent the signers thereof for the purpose of collectivebargaining.The genuineness of the signatures appearing on the cards wasnot challenged.At the hearingand in itsbrief,Respondent attempted to show,in one manneror another, that no weight should be given the cards of Sylvia King, MurielFalcone, James Taggart, and Jean Kazlauckas.With respect to the above-men-tioned contention the record discloses:King did not believe that the meaning of the authorization card was explainedto her at the time she received it from either McCliman or D'Amico.However,she did sign the card which states clearly on its face that it is "Authorityfor Collective Bargaining," and no misrepresentation with respect to the purposeof the card was made to her.Thus, the card is not now subject to attack.Peter-son Brothers, Inc.,144 NLRB 679.Falcone signed the authorization card she received from McCliman.Althoughher card is dated August 16, she handed the card after the August 16 meetingbetween Blaiotta and the employees had taken place, and her card was in Blaiotta'spossession and shown to Lifschiz on August 27 when Blaiotta demanded recogni-tion from Respondent.Kazlauckas signed an authorization card after having been asked several timesby McCliman to do so. She admitted that McCliman told her on eachoccasion,"There would be better working conditions, things like that."Although shehad some reservations about signing at the time she did, and although shelater told StoreManager Goerges that she didn't want to go along with theUnion, this must have been some time after Blaiotta made his recognition demandinasmuch as no questions were raised by Respondent with respect to her cardwhen the demand was made. In any event, it is clear that whatever her feelingsmay have been, she at no time conveyed them to any representative of theUnion.Taggart testified that soon after signing an authorization card he asked McCli-man for its return, but that McCliman told him that he, McCliman, could notobtain it for him.Taggart,at that time,did not contact any union representativewith respect to revoking his authorization card. Subsequently, at a meetingheld at D'Amico's home on the night of August 24, 3 days prior to the Union'sdemand and approximately a week after he had asked McCliman for his card,Taggart intentionally left a feeling with the employees present that he "wantedtogo union."Thus,when the Union asked for recognition on August 27,Taggart's card was properly included among those setting forth the Union'smajority status at Valley Fair.In its brief Respondent refers to the fact that "of those who signed authorizationcards, only five are presently employed by" Respondent.These five are McCliman,D'Amico,Wright,Duncan, and Kazlauckas.Respondent designates each asbeing a part time employee." The brief then argues "there appears to be aserious question whether a person who may or may not be called to work ona part-time basis should have a voice in selecting a collective bargaining represen-tative to negotiate the hours, wages and working conditions of the regularfull-time employees."-The aforementioned contentions regarding which employees should be includedin any unit found appropriate was belatedly brought in issue toward the closeof the hearing and after Oscarson had testified that the withholding of unionrecognition was based solely on the unit question. In fact, prior to the takingof any evidence in this case, Respondent's counsel stated on the record that2 days after the Union had demanded recognition, the Union filed a representationpetition.Counsel then added: "The company immediately requested an election,giving, its views to the Board that the unit requested was inappropriate anditwas the company's opinion that that unit should be all of the three SanJose stores, or in the alternative of what we will call the East Bay Districtcomprising 15 stores."Furthermore,Respondent's counsel testified thatduring a telephone conversation with the Union's counsel,held about mid-Septem-ber 1963, he stated that he would agree to- an election if the unit-was notconfined to only the Valley Fair employees.._17-u Eight cards are dated August 16, eight are dated-August 17, and one is datedAugust 19: -; 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the inadequacy and inconsistencies of Respondent's explanationsforwithholding recognition from the Union, coupled with Respondent's uncon-cealed union hostility, I find that Respondent's belated attempt to question whichclass of employees should be included in the appropriate unit is but another efforton its part to thwart its employees' union activities.Accordingly, I find thecontentions referred to immediately above to be without merit.Ihave compared the names appearing on the aforesaid authorization cardswith the lists submitted by Respondent and received in evidence and find, asof August 27, 17 employees in the appropriate unit had signed cards designatingtheUnion as their collective-bargaining representative. I therefore find thaton August 27 the Union was, and at all times since has been, the duly designatedrepresentative of Respondent's employees in the unit hereinbefore found appropriate.Accordingly, pursuant to Section 9(a) of the Act, the Union was and nowis the exclusive representative of all the employees in said unit for the purposesof collective bargainingwith respect to grievances, labor disputes, rates ofpay, wages, hours of employment, and other conditions of employment.3.Refusal to bargainUncontroverted credible evidence establishes that as of August 27, 1963, whenBlaiotta handed Lifschiz the Union's letter demanding recognition as the collec-tive-bargaining representative ofValley Fair selling and nonselling employeesand sought to fix a time to meet with Respondent to negotiate a collective-bargain-ing agreement on behalf of those employees, the Union, in fact, had beendesignated by a majority of said employees as their bargaining representa-tiveThe fact that Respondent knew of the Union's majority status is not opento doubt for Blaiotta, on the occasion referred to above, handed Lifschiz 17signed authorization cards, and Lifschiz made a list of the names appearingthereonwithout questioning the genuineness of the signature appearing onsaid cards.Under the circumstances, Respondent was under a statutory dutyto recognize the Union as the exclusive representative of the employees in theappropriate unit and to deal with it as such representative.,However, the credibleevidence, as epitomized above, discloses that instead of fulfilling its obligationunder the Act, Respondent engaged in serious unfair labor practices designedto destroy the Union's majority status and thus interfered with the employees'self-organizational and collective-bargaining activities.Upon the record as a whole, which clearly establishes that at no time didRespondent attempt to fulfill its statutory obligation to bargain collectively withthe chosen representative of the majority of the employees in the appropriateunit, I find that on August 27, 1963, Respondent failed and refused, and atall times thereafter has failed and refused, to bargain collectively with the Unionas the duly designated representative of the employees in the unit hereinabovefound appropriate, in violation of Section 8(a)(5) of the Act, thereby interferingwith, restraining, and coercing its employees in the exercise of the rights guaran-teed in Section 7 thereof.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tionwith the operations of Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and, such of them as have been found to constitute unfairlabor practices, tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices in viola-tiveof Section 8(a)(1) and (5) of the Act, it will be recommended that itcease and desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act.Having found that Respondent on August 27, 1963, and at all times thereafter,has refused to bargain collectively with the Union as the duly designated represent-ative of theemployees in an appropriate unit,I will recommend that Respondent,upon request, bargain collectively with the Union as the exclusive representativeof said employees, and, if an agreement is reached, embody such understandingin a signed agreement. LEED'S SHOE STORE,VALLEY FAIR, INC., ETC.517Upon the basisof the foregoing findingsof fact,and upon therecordas a whole,I make the following:-CONCLUSIONS OF LAW1.Retail Store Employees Union, Local 428, Retail Clerks International Associa-tion,AFL-CIO, is a labor organization within themeaning ofSection 2(5)of the Act.2.AllRespondent'sValley Fair sellingand nonsellingemployees, exclusiveof guards, watchmen, and supervisors as, defined by the Act, constitute, andat all timesmaterial constituted, a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.3.Retail Store Employees Union, Local 428, Retail Clerks International Associa-tion,AFL-CIO, was on on August 27, 1963, and at all times thereafter hasbeen,the exclusive statutory representative of all the employees in the above-de-scribed appropriate unit for the purposes of collective bargaining within the mean-ing of Section 9(a) of the Act.4.By refusing on August 27, 1963, and at all times thereafter, to bargaincollectively with Retail Store Employees Union, Local 428, Retail Clerks Interna-tionalAssociaton, AFL-CIO, as the exclusive statutory representative of the em-ployees in the appropriate unit, Respondent has engagedinand is engagingin unfair labor practices within themeaningof Section 8(a) (5) and (1) of the Act.5.By: (a) questioning,in anunlawful manner, its employees regarding theirunionmembership and activities, (b) threatening to close Valley Fair if itsemployees remain members of the Union, (c) threatening its employees withvarious reprisals if they remain members of the Union,' (d) threatening its em-ployeeswith discharge if they signed union authorization cards, (e) tellingitsemployees that they will be blacklisted by other retail stores if they remainmembers of the Union, (f)` requesting its employees to vote the Union outofValley Fair, (g) informing its employees that it would be extremely difficultfor them to secure job promotions if they remain union members, (h) advisingits employees that they would fare far better if they relied solely on Respondent'sgenerosity rather than relying upon the Union's chances of securing better work-ing conditions and other benefits for them, and (i) otherwise unlawfully attempt-ing to wean its employees away from the Union, Respondent has engagedinand is engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.6.Edison Brothers Stores, Inc., and Leed's Shoe Store, Valley Fair, Inc., areengagedin,and during all times material were engaged in, commerce within,the meaning of Section 2(6) and (7) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings` of fact and conclusions of law,and upon the record as a whole, I recommend that Edison Brothers Stores, Inc.,St.Louis,Missouri, and Leed's Shoe Store, Valley Fair, Inc., San Jose, California,their respective officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Retail Store Employees Union, Local428, Retail ClerksInternationalAssociation, AFL-CIO, as the exclusive collective-bargaining representative of the employees in the above-described appropriateunitwith respect to grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment.(b)Questioning, in an unlawful manner, its employees concerning their unionmemberships and activities, threatening to close Valley Fair if its employees remainmembers of the Union, threatening its employees with various reprisals if theyremain members of the Union, threatening its employees with discharge if theysign union authorization' cards, telling its employees that they will be blacklistedby other retail stores if they remain members of the Union, requesting its em-ployees to vote the Union out of Valley Fair, informing its employees thatitwould be extremely difficult for them to receive job promotions if they remainedmembers of the Union, advising its employees that they would fare far betterif they relied solely upon Respondent's generosity rather than to rely upon theUnion's chances of securing better working conditions and other benefits forthem, and otherwise unlawfully attempting to wean its employees away fromthe Union. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) In any like or-relatedmanner interfering with,restraining,-'or -coercingitsemployees in the exercise of the right to self-organization,to form, join,or assist any labor organization,to bargain collectively through representativesof their own choosing,and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrain fromany or all such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a conditionof employment as authorized in Section 8 (a) (3) of the Act.2.Takethe following affirmative action which I find will effectuate the policiesof the Act.(a)Upon request, bargain collectively, to the extent and at all times requiredby law, with Retail Store Employees Union, Local 428, Retail Clerks InternationalAssociation,AFL-CIO, as the exclusive statutory representative of the employeesin the above-described unit,with respect to grievances,labordisputes,wages,ratesof pay,hours of employment,or other conditions of employment, andembody in a signed agreement any understanding reached.(b) Post at itsValleyFair store located in San Jose,California,copies ofthe attached notice marked "Appendix." 46Copies of said notice, to be furnishedby the Regional Director for Region 20 (San Francisco, California), shall, afterbeing duly signed by Respondent's representative,be posted immediately uponreceipt thereof,and be maintained for 60 consecutive days thereafter,in conspic-uous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify the aforesaid Regional Director, in writing, within 20 days fromthe receipt of this Decision, what steps Respondent has taken to comply therewith.47It is further recommended that unless on or before 20 days from the receiptof this Decision Respondent notifies said Regional Director,inwriting, thatitwill comply with the above Recommended Order, the National Labor RelationsBoard issue an order requiring it to take such action.4e In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of a TrialExaminer" In the further event that the Board's Order is enforced by a decree of aUnited States Court of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "a Decision and Order."47 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read. "Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps have been taken in compliance."APPENDIXNOTICE TOALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the NationalLaborRelations Board, and in order to effectuate the policies of the NationalLabor RelationsAct, wehereby notify our employees that:WE WILLbargain collectively with Retail Store Employees Union, Local428, RetailClerksInternational Association,AFL-CIO,as the exclusive bar-gaining representative of all employees in the bargaining unit describedbelow with with respect to grievances,labor disputes,wages, rates of pay,hours of employment,or other conditions of employment, and, if an under-standing is reached,embody such understanding in a signed agreement. Thebargaining unit is:All our ValleyFair store selling and nonselling employees exclusiveof guards,watchmen,and supervisors as definedin the Act.WE WILL NOTquestion,in an unlawful manner, our employees regardingtheir union memberships or activities;threaten our employees with the closingof ourValley Fairstore if they remain union members,threaten our employeeswith discharge if they sign union authorization cards, tell our employeesthat they will be blacklisted by other retail stores if they remain unionmembers, request our employees to vote the Union out of ourValley Fairstore, inform our employees that it will be extremely difficult for them toobtain job promotions if they remain union members,advise our employeesthat they would fare better if they rely solely on our generosity rather LOCAL 25, MARINE DIVISION, IUOE519than to rely upon the Union's chances of securing better working conditionsand other benefits for them,or otherwise attempt to wean our employeesaway from the Union.WE WILL NOT in any like or related manner interfere with,restrain,or coerce our employees in the exercise of the right to self-organization,to form labor organizations,to join or assist the above-named labor organiza-tion,or any other labor organization,to bargain collectively through repre-sentativesof their own choosing,and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection,or to refrain from any and all such activities,except to the extent thatsuch rightmay be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized in Section8(a)(3) of the Act.All our employees are free to become or to remain members of the above-namedUnion or any other labor organization.We will not discriminate in regardto hire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any labororganization.EDISON BROTHERS STORES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)LEEDS SHOE STORE, VALLEY FAIR, INC.Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date of posting, andmust not be altered, defaced,or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, 830Market Street,San Francisco,California,Telephone No. 556-6721, if they haveany questions concerning this notice or compliance with its provisions.Local 25, Marine Division, International Union of OperatingEngineers,AFL-CIOandAmerican Dredging Company.CaseNo. 4-CB-941.November 6, 1964DECISION AND ORDEROn May 27, 1964, Trial Examiner Harold X. Summers issued hisDecisionin the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practices,and recommendingthat it cease and desist therefrom and take certainaffirmative action, asset forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent, the Charging Party, and the Gen-eralCounsel filed exceptions to the Trial Examiner's Decision andsupporting briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions and briefs, and the entire record149 NLRB No. 51.